DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-7 + 8 – medical delivery device 80) in the reply filed on 05/14/21 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/21.
Claims 10-17 are withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/21.
Applicant elected Species A (Figs. 1-7 + 8 – medical delivery device 80) for examination on the merits, therefore non-electing Species B: Figs. 1-7 + 9, 9A, 9B, 10 (medical delivery device 120).  Claim 10 is directed to, inter alia, a resilient switch coupled to the inner shaft and positioned to slidingly engage the force translation rod such that as the force translation rod translates, the resilient switch comes into contact with the one or more electrically conductive etched areas.  This feature is shown in the disclosure as filed in Figs. 9 and 10 and at [0088] of the specification, and thus is directed to non-elected Species B.  No other portion of the disclosure, especially the portions corresponding to elected Species A, disclose a resilient switch in contact with the conductive etched areas which slidingly engages the force translation rod.  Therefore, claim 10 (and claims dependent therefrom) are not encompassed by elected Species A, but rather are encompassed by non-elected Species B.  Therefore, because Species A .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the phrase “with relative position” at the end of the claim.  It is unclear whether this refers to the relative position of the force translation rod versus the inner shaft, the etched areas versus the internally exposed coil, or to both.  For examination purposes, it will be presumed to refer to both the relative position of the force translation rod versus the inner shaft and thee etched areas versus the internally exposed coil.
Regarding claim 2, the claim recites “a detection region formed in the inner shaft and disposed relative to the internally exposed coil”.  It is unclear as to what the phrase “disposed relative to” encompasses (since the term “relative”, as used in claim 1, refers to a pair of elements in motion with respect to one another).  Thus, because the term “disposed” infers a fixed structural placement, while relative refers to a relationship while in motion or while undergoing change, the scope of the claim is unclear, therefore rendering the claim indefinite.  For examination purposes, the term “relative” will be interpreted as reading as “adjacent”.
Claims 2-9 are indefinite by virtue of their dependency on indefinite base claim 1.


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is US 5,665,103 to Lafontaine.  Additional prior art of record includes US 2010/0318173 to Kolandaivelu; US 2011/0046713 to Cully; US 2011/0306867 to Gopinathan; US 2014/0296974 to Meyer-Brodnitz; US 2015/018601 to Weiner; US 2016/0354160 to Crowley; and US 2019/0025040 to Andreason.
However, neither Lafontaine nor any other prior art of record teaches, suggests, or disclose, inter alia, a delivery system as claimed in claim 1, comprising an inner shaft, an internally exposed coil electrically connected to an externally exposed coil for transmitting current and a force translation rod formed of an electrically conducting material with an electrically insulating outer layer, with one or more etched areas extending through the electrically insulating outer layer, wherein when the force translation rod moves relative to the inner shaft, and thus the one or more etched areas move relative to the internally exposed coil, an impedance varies in accordance with the relative positions.  In other words, none of the prior art teaches or suggests the use of measuring a variance in impedance to the relative position of the force translation rod relative to the inner shaft and the one or more etched areas relative to the internally exposed coil.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771